Order, Supreme Court, New York County (Edward Lehner, J.), entered August 21, 1995, which, inter alia, denied plaintiffs’ motion to amend their complaint based on alleged newly discovered material evidence (CPLR 3025 [b]) and for partial summary judgment, unanimously affirmed, without costs.
We agree with the IAS Court that plaintiffs are merely "seeking to reargue” its earlier decision, which had been affirmed in relevant part by this Court (177 AD2d 452). Plaintiffs’ evidence is not new and does not alter this Court’s prior determination that plaintiffs are estopped from challenging the salary and dividend policies of this subchapter S corporation prior to 1989 as a result of "complete ratification and acquiescence” (supra, at 453). All questions with respect to the reasonableness of officers’ salaries and dividend distribution after 1989 must be resolved at trial. Plaintiffs’ remaining contentions are without merit. Concur—Milonas, J. P., Kupferman, Ross, Williams and Tom, JJ. [As amended by unpublished order entered Dec. 17, 1996.]